Case: 1:18-op-45090-DAP Doc #: 194-2 Filed: 12/20/19 1 of 2. PageID #: 10225




                         EXHIBIT 2
      Case: 1:18-op-45090-DAP Doc #: 194-2 Filed: 12/20/19 2 of 2. PageID #: 10226
                            UNlTED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF omo
                                     EASTERN DlVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:
The County ofSummit, Ohio, et al. v. Purdue          MDL No. 2804
Phanna L.P.. et al.
Case No. 18-op-45090                                 Case No. 17-md-2804

                                                     Judge Dan Aaron Polster
The County ofCuyahoga, Ohio, et al. v. Purdue
 hanna L.P., et al.
Case No. I: J8-op-45004

Track One-B



                          DECLARATION OF WILLIAM F. BOYD
       L William F. Boyd, hereby declare as follows:
        I.       1 hold the position of IT Director, Pharmacy Data Warehouse, for CVS
Pharmacy, Inc. ("CVS"). I have held this position for approximately 11 years. I have been
working in CVS's Pharmacy Data Warehouse for approximately 23 years in all. 1n my current
position, [ oversee the team responsible for loading and maintaining all of CVS's retail pharmacy
data and, where appropriate, for satisfying requests for such data
        2.         As disclosed in its most recent annual report, CVS has approximately 9,900
retail phannacies. The Pharmacy Data Warehouse contains data on well over IO billion
prescription fills, including numerous data fields for each.
      3.      CVS currently has approximately 82 stores in Cuyahoga and Summit counties.
In 2018, CVS pharmacies filled more than 7.25 million prescriptions in these two counties.
        4.      CVS's prescription-level data contains sensitive personal health information of
our patients. Such information is subject to HIPAA and other privacy laws.
        S.        While there is uncertainty in estimating the amount of time needed for a
massive transfer of data, and while the data fields subject to production have not been set, we
estimate that it would take approximately 6 to 9 months in total. if not longer, to produce
prescription data on a nationwide basis. This assumes the data fields are limited to basic
prescription information and are not changed midstream. We not only would require the
assistance of an outside vendor in this process, but we estimate that, internally, we would need to
devote more than 2 full-time workers to the task of extracting the data for several months.
        I declare under penalty of perjwy that the foregoing is true and correct to the best of my


       Exocmi/    ll:ll
knowledge and belief.

                                    2~1•


       William F. Boyd
